Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business/Financial Editors: Penn West Energy Trust confirms March cash distribution CALGARY, March 17 /CNW/ - (TSX - PWT.UN; NYSE - PWE) Penn West Energy Trust ("Penn West") confirms that its March 2009 cash distribution will be CDN$0.23 per trust unit payable on April 15, 2009 to unitholders of record on March 31, 2009. The ex-distribution date is March 27, 2009. The CDN$0.23 per unit is equivalent to approximately US$0.18 per unit (before deduction of any applicable Canadian withholding tax) using currency exchange of one Canadian dollar equals US$0.80. Registered unitholders with U.S. addresses will receive their distributions directly from Penn West's transfer agent, and will be paid in U.S. currency using the exchange rate in effect on the record date. Non-registered U.S. unitholders will receive their distributions through their brokers. Penn West trust units and debentures are listed on the Toronto Stock Exchange under the symbols PWT.UN, PWT.DB.B, PWT.DB.C, PWT.DB.D, PWT.DB.E and PWT.DB.F and Penn West trust units are listed on the New York Stock Exchange under the symbol PWE. %SEDAR: 00022266E %CIK: 0001334388 /For further information: PENN WEST ENERGY TRUST, Suite 200, 207 - 9th
